Sognier, Chief Judge,
dissenting.
I respectfully dissent.
It is undisputed that justification was appellant’s sole defense. Appellant testified that he was driving his wife, who was eight-and-one-half months pregnant and experiencing what proved to be false labor pains, to the doctor because she could not drive his truck. Contrary to the majority’s conclusion, I find that appellant’s testimony, even though disputed by other evidence, constituted some evidence of *864the defense of justification so as to authorize a charge on OCGA § 16-3-20 (6). Cf. Pippins v. State, 224 Ga. 462, 464-465 (4) (162 SE2d 338) (1968) (defendant’s testimony regarding his whereabouts on night of crime held to constitute some evidence of alibi even though other witnesses disputed his version of the events). Ordinarily, the failure to charge a sole defense is reversible error even in the absence of a written request. Id. However, the Supreme Court has modified that rule as applied to affirmative defenses such as justification so that an affirmative defense need not be charged in the absence of a written request if the court’s charge as a whole fairly presents the case, including the defense’s theory, to the jury. Rivers v. State, 250 Ga. 288, 299-300 (8) (298 SE2d 10) (1982); Booker v. State, 247 Ga. 74 (274 SE2d 334) (1981). Here, the court’s general charge included the principles of proof beyond a reasonable doubt and presumption of innocence, and the elements of the crime of habitual violator. I find this charge, taken as a whole, did not fairly present appellant’s sole defense to the jury. See Johnson v. State, 253 Ga. 37 (315 SE2d 871) (1984); compare Booker v. State, 157 Ga. App. 872, 874-875 (278 SE2d 745) (1981); Tabb v. State, 148 Ga. App. 13, 14 (3) (251 SE2d 16) (1978). Accordingly, I would reverse.
Decided February 21, 1991
Rehearing denied March 7, 1991
Billy L. Spruell, for appellant.
Thomas C. Lawler III, District Attorney, Terry L. Lloyd, Ally son Fritz, Assistant District Attorneys, for appellee.
I am authorized to state that Judge Carley and Judge Pope join in this dissent.